DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/2022 has been entered.
 
Status of Claims
Claims 1-15 are pending in the application, with claims 1-11 withdrawn. Claims 12-15 are examined herein. 

Response to Arguments
Applicant’s arguments and amendments filed 02/22/2022 have been fully considered, and are partially persuasive.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejection of record. However, upon further consideration, a new 112(b) rejection has been made. 

Applicant’s arguments regarding the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and a different combination of references, and are therefore addressed in the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is indefinite because it is unclear the relationship between the “operating temperature” and the “specific temperature.” The claim recites “the specific temperature is specified based on the operating temperature,” suggesting that the specific temperature and the operating temperature are different, but that there is some type of relationship between the two temperatures. However, p. 9, lines 19-23 of the instant specification suggest that the operating temperature is the same as the specific temperature: “an operating temperature (i.e., a specific temperature).” For purposes of examination, examiner interprets the specific temperature and the operating temperature to be the same temperature, as suggested by the instant specification. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0249999 (“DeWitte”) in view of US Patent No. 2,991,980 (“Fraas”).

Regarding claim 12, DeWitte discloses (see Fig. 3, Example 2 [0046]-[0051]) a nuclear reactor that includes a moderator including a metal hydride ([0021], [0049]) and further suggests adding europium to a nuclear fuel ([0024], [0036], [0046], [0048]). DeWitte further discloses the europium may be added in a range of 0.1 wt% to 10 wt%. For a fuel such as the fuel in Example 2 ([0048], Table 4), adding 0.1 wt% to 10 wt% europium is equivalent to 0.0414 at% to 4.14 at% europium, which overlaps with the claimed range of 0.02 at% to 0.50 at%. Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to add the europium in the claimed range since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that the amount of europium in the fuel depends on the fuel cycle mission, desired core lifetime, and material compatibility constraints and would affect the reactivity suppression, as disclosed by DeWitte ([0023], [0036]). Thus, a POSA would recognize that adding too little europium would not sufficiently suppress the reactivity, while adding too much europium would absorb too many neutrons and over-suppress the reactivity.

Dewitte further discloses that the moderator provides a positive reactivity coefficient ([0021]) and the purpose of the europium is “to ensure the reactivity temperature coefficients remain negative” ([0023]), noting it is “necessary for any design employing this fuel/moderator combination to have a negative temperature coefficient, and contribute to the inherent safety of the reactor.” A negative temperature coefficient means that the reactivity of the reactor decreases as the temperature increases, while a positive reactivity coefficient means that the reactivity increases with temperature 

Additionally, the temperature reactivity coefficient is mainly determined by the material selections of the reactor fuel, moderator, and coolant1 (see also DeWitte, [0021], [0023]). Therefore, a prior art reactor having the same fuel, moderator, and coolant materials as the claimed reactor, would be configured to have the same temperature reactivity coefficient characteristics as the claimed reactor. Further, as recited in claim 12 and disclosed in the instant specification, p. 13, line 11–p. 14, line 5, the claimed nuclear reactor is configured to have the recited positive and negative temperature reactivity coefficients in the recited temperature ranges by the addition of 151Eu, either by addition of europium having a natural composition of concentrated 151Eu (see instant specification, p. 14, lines 6-17). 

Although DeWitte does not explicitly disclose the reactor is maintained lower in temperature than a specific temperature before start-up of the reactor, the skilled artisan would recognize that for any reactor, starting-up the reactor requires heating the reactor2. Therefore, any reactor, prior to start-up, would be lower in temperature than the temperature to which it is heated. For example, Fraas teaches (see Fig. 1) a similar sodium-cooled reactor and further teaches maintaining the nuclear reactor lower in temperature than a specific temperature before start-up of the nuclear reactor (12:1-8; the reactor is heated to 350°F; therefore, prior to heating the reactor, the reactor is below 350°F). A POSA would have found it obvious to maintain the reactor below an operating temperature, as suggested by 

Regarding claim 13, DeWitte in view of Fraas teaches the operation method for a nuclear reactor according to claim 12. Although DeWitte does not explicitly disclose heating the reactor, the skilled artisan would recognize that the reactor would necessarily be heated at a time of start-up in order to start and operate the reactor. Additionally, Fraas further teaches a step of heating the nuclear reactor at a time of the start-up of the nuclear reactor in such a manner that temperature of the nuclear reactor becomes higher than the specific temperature (12:1-8). The skilled artisan would recognize that sodium is solid at standard temperature and pressure3, and would therefore need to be heated to at or above its melting temperature in order to circulate through and cool the reactor.

Regarding claim 14, DeWitte in view of Fraas teaches the operation method for a nuclear reactor according to claim 12. DeWitte further discloses the reactor comprising control rods ([0026], [0037]) and Fraas further teaches a step of applying a positive reactivity by pulling out an absorber rod (56) under a state in which temperature of the nuclear reactor is higher than the specific temperature (13:10-16). It would have been obvious to a POSA to withdraw the control rods of DeWitte in order to increase the temperature and reactivity of the reactor (Fraas, 11:6-25, 13:1-10).

Regarding claim 15, DeWitte in view of Fraas teaches the operation method for a nuclear reactor according to claim 12. Fraas further discloses wherein the nuclear reactor does not reach criticality even above the operating temperature with an absorber rod (56) inserted (11:22-25). A POSA would have found it obvious to provide a mechanism to ensure the reactor does not reach criticality for 

As discussed above with regards to claim 12, the instant claims and specification disclose the claimed nuclear reactor is configured to have the recited positive and negative temperature reactivity coefficients in the recited temperature ranges by the addition of 151Eu, either by addition of europium having a natural composition of concentrated 151Eu (see instant specification, p. 14, lines 6-17). DeWitte discloses adding europium to the nuclear fuel as discussed above ([0024], [0036]) and therefore teaches configuring the nuclear reactor to (i) have a subcriticality and a positive temperature reactivity coefficient at the first temperature range and (ii) have a criticality and a negative temperature reactivity coefficient at the second temperature range. Further, Fraas explicitly teaches configuring the nuclear reactor to (i) have a subcriticality at the first temperature range and (ii) have a criticality at the second temperature range (13:10-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See pp. 4-6: https://canteach.candu.org/Content%20Library/20041112.pdf
        2 https://www.nuclear-power.com/nuclear-power/reactor-physics/reactor-operation/reactor-startup/
        3 https://en.wikipedia.org/wiki/Sodium